DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 8) and claims 1-14 in the reply filed on February 22, 2021 is acknowledged.


Drawings
The drawings are objected to because reference character 10 (in Fig. 6) should be labeled and/or positioned in a similar manner as shown in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 22 has been used to designate both “container” (see [0018-0020]) and “bottle” (see [0020]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 18 in Fig. 3.



Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 7-8, the phrase, “…the sidewall of the inner cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Examiner suggests the following change to avoid confusion, “…the side wall of the inner cap…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 1, Ln. 9, the phrase, “…the interior surface of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a smooth interior surface” (claim 1, Ln. 8) when referring to “the interior surface” or a different “interior surface”? Further clarification is required.
	In claim 4, Ln. 3-4, the phrase, “…the upper wall of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an upper wall of the outer cap” per se in claim 1 (which claim 4 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claims 4-6 and 11-13 (respectively), the phrase in each claim and instance, “…a container…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 2-3, the phrase, “…the upper wall of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an upper wall of the outer cap” per se in claim 1 (which claim 5 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 4, the phrase, “…the sidewall of the inner cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Examiner suggests the following change to avoid confusion, “…the side wall of the inner cap…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 6, Ln. 4-5, the phrase, “...the upper and lower cutouts of the lateral walls of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an upper cutout” nor “a lower cutout” on the lateral walls of the outer cap in claim 1 per se (which claim 6 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 7, Ln. 2-3, the phrase, “…the sidewall of the inner cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Examiner suggests the following change to avoid confusion, “…the side wall of the inner cap…” to establish the proper antecedent basis and for consistency purposes.
	In claim 7, Ln. 3, the phrase, “…the first and second cutouts…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a first cutout” nor “a second cutout” in claim 1 per se (which claim 7 depends from). Therefore, it is 
	In claim 8, Ln. 8-10, the phrase in each instance, “…the sidewall of the inner cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Examiner suggests the following change to avoid confusion, “…the side wall of the inner cap…” to establish the proper antecedent basis and for consistency purposes.
	In claim 8, Ln. 9, the phrase, “…the upper cutout…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an upper elongate cutout section” (claim 8, Ln. 7) when referring to “the upper cutout” or a different “upper cutout”? Further clarification is required.  
	In claim 8, Ln. 9, the phrase, “…the lower cutout…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a lower elongate cutout section” (claim 8, Ln. 8) when referring to “the lower cutout” or a different “lower cutout”? Further clarification is required.  
	In claim 8, Ln. 11-12, the phrase in each instance, “…the upper and lower cutouts…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 8, Ln. 12, the phrase, “…the sidewall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 11, Ln. 2-3, the phrase, “…the upper wall of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an upper wall of the outer cap” per se in claim 8 (which claim 11 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 12, Ln. 2-3, the phrase, “…the upper wall of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an upper wall of the outer cap” per se in claim 8 (which claim 12 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 4, the phrase, “…the sidewall of the inner cap…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Examiner suggests the following change to avoid confusion, “…the side wall of the inner cap…” to establish the proper antecedent basis and for consistency purposes.
	In claim 13, Ln. 4-5, the phrase, “…the upper and lower cutouts…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 5, the phrase, “…the lateral walls of the outer cap…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish an outer cap with multiple lateral walls in claim 8 per se (which claim 13 depends from). Therefore, it is unclear to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 2-7 and 9-14, due to their dependencies from claims 1 and 8 (respectively), they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prater et al. (US 20160176590 – art of record; hereinafter Prater).
Regarding claim 1, Prater further discloses a child-resistant closure (20) for a container (26), comprising: 
an inner cap (22) rotatably retained within an outer cap (24); 
the inner cap including a top wall (46) and a depending side wall (38 and 40) having an interior surface (50) and an exterior surface, threads (58) on the interior surface of the side wall of the inner cap, and gripping features (56) on the exterior surface of the side wall of the inner cap; and 
see Prater [0008] and Fig. 4) that prevents effective transfer of torque from the interior surface of the outer cap to the exterior surface of the inner cap (Prater [0024-0040] and Figs. 1-10).
Regarding claim 3, Prater further discloses wherein the gripping features are a plurality of ribs (i.e. vertically extending ribs (56); Prater [0026]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prater in view of Kramer (US 4365722; hereinafter Kramer).
Regarding claim 2, Prater as above further teaches wherein the inner cap is rotatably retained within the outer cap by a plurality of ramped tabs (96) that projects inwardly from an interior surface (72) or lower edge of the lateral wall of the outer cap, and supports a lower edge of the side wall of the inner cap (Prater [0030] and Figs. 3, 9 and 10).
Thus, Prater fails to teach a circumferential lip portion that projects inwardly from the interior surface or lower edge of the lateral wall of the outer cap, and supports the lower edge of the side wall of the inner cap.
	Kramer is in the same field of endeavor as the claimed invention and Prater, which is a child-resistant closure. Kramer teaches a child-resistant closure embodiment (11; as shown in Figs. 11-13) for a container (12), comprising: an inner cap (41) rotatably retained within an outer cap (21); the inner cap including a top wall and a depending side wall (40) having an interior surface and an exterior surface, threads (55) on the interior surface of the side wall of the inner cap, the outer cap having a top wall and a depending lateral wall, the lateral wall having a first cutout section (23c or 23d) exposing the exterior surface of the side wall of the inner cap, and the lateral wall having a smooth interior surface that prevents effective transfer of torque from the interior surface of the outer cap to the exterior surface of the inner cap, and a circumferential lip portion (22) that projects inwardly from the interior surface or lower edge of the lateral wall of the outer cap, and supports the lower edge of the side wall of the inner cap (Kramer Col. 7 Ln. 45 – Col. 8 Ln. 18).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of ramped tabs (of Prater) to be a continuous circumferential lip (as taught by Kramer) to provide better anchoring or securement of the inner cap within the outer cap. See MPEP §2144.04(V)(E)
Regarding claim 4, Prater as above further teaches all the structural limitations as set forth in claim 1, except for  wherein an upper surface of the top wall of the inner cap includes a first one-way ratchet ramp, and a lower surface of the upper wall of the outer cap includes a second one-way ratchet ramp, whereby the first one-way ratchet ramp and the second one-way ratchet ramp are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a container, and the first one-way ratchet ramp and the second one-way ratchet ramp allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap.
	Kramer is in the same field of endeavor as the claimed invention and Prater, which is a child-resistant closure. Kramer teaches a child-resistant closure embodiment (11; as shown in Figs. 14-26) for a container (12), comprising: an inner cap (41) rotatably retained within an outer cap (21); the inner cap including a top wall and a depending side wall (40) having an interior surface and an exterior surface, threads (55) on the interior surface of the side wall of the inner cap, the outer cap having a top wall and a depending lateral wall, the lateral wall having a first cutout section (23c or 23d) exposing the exterior surface of the side wall of the inner cap, and the lateral wall having a smooth interior surface that prevents effective transfer of torque from the interior surface of the outer cap to the exterior surface of the inner cap, and an upper surface of the top wall of the inner cap includes a first one-way ratchet ramp (i.e. in the form of a groove (54); see Kramer Figs. 25-26), and a lower surface of the upper wall of the outer cap includes a second one-way ratchet ramp (i.e. in the form of a wedge (25); see Kramer Figs. 25-26), whereby the first one-way ratchet ramp and the second one-way ratchet ramp are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a container, and the first one-way ratchet ramp and the second one-way ratchet ramp allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap (Kramer Col. 8 Ln. 18 – Col. 12 Ln. 22).
46 in Prater Fig. 4) with a similar a first one-way ratchet ramp (as taught by Kramer embodiment of Figs. 14-24) and a lower surface of the upper (i.e. on the inside surface the dimple (112) in Prater Fig. 4) with a similar second one-way ratchet ramp (as taught by Kramer embodiment of Figs. 14-24) to stop relative rotation of the inner cap and the outer cap in one direction (which provides the user an indication that the outer cap and the inner cap are in a locking configuration – allowing for the removal of the overall closure from the container).
Regarding claim 5, modified Prater as above further teaches wherein an upper surface of the top wall of the inner cap includes a pair of one-way ratchet ramps, and a lower surface of the upper wall of the outer cap includes a second pair of one-way ratchet ramps, whereby the first pair of one-way ratchet ramp and the second pair of one-way ratchet ramp are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a container, and the first pair of one-way ratchet ramp and the second pair of one-way ratchet ramp allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap (see Prater Figs. 14-26).
Regarding claim 7, modified Prater as above further teaches all the structural limitations as set forth in claim 1, except for wherein the lateral wall of the outer cap has a second cutout section exposing the gripping features on the exterior surface of the sidewall of the inner cap, the first and second cutouts arranged opposite one another along the lateral wall.
	Kramer is in the same field of endeavor as the claimed invention and Prater, which is a child-resistant closure. Kramer teaches a child-resistant closure embodiment (11; as shown in Figs. 11-13) for a container (12), comprising: an inner cap (41) rotatably retained within an outer cap (21); the inner cap including a top wall and a depending side wall (40) having an interior surface and an exterior surface, threads (55) on the interior surface of the side wall of the inner cap, the outer cap having a top wall and a depending lateral wall, the lateral wall having a first cutout section (23c; see Kramer Fig. 11) exposing the exterior surface of the side wall of the inner cap, and the lateral wall having a smooth interior surface that prevents effective transfer of torque from the interior surface of the outer cap to the exterior surface of the inner cap, and a second cutout section (23d; see Kramer Fig. 11) exposing the exterior surface of the side wall of the inner cap, the first and second cutouts arranged opposite one another along the lateral wall (Kramer Col. 7 Ln. 45 – Col. 8 Ln. 18).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated cutout(s) (of Prater) into two smaller cutouts arranged opposite one another along the later wall (as taught by Kramer) to allow the user to view different indicia or markings on the exterior surface of the inner cap at once. See MPEP §2144.04(V)(C) or §2144.04(VI)(B)
Regarding claim 8, modified Prater as above further teaches a child-resistant closure for a container, comprising: an inner cap rotatably retained within an outer cap; the inner cap including a top wall and a depending side wall having an interior surface and an exterior surface, threads on the interior surface of the side wall of the inner cap, and gripping features on the exterior surface of the side wall of the inner cap; and the outer cap having a top wall and a depending lateral wall, the lateral wall having an upper elongate cutout section exposing gripping features on a first section of the exterior surface of the sidewall of the inner cap, and a lower elongate cutout section exposing gripping features on a second section of the exterior 
Regarding claim 9, modified Prater as above further teaches wherein the inner cap is rotatably retained within the outer cap by a circumferential lip portion that projects inwardly from an interior surface or lower edge of the lateral wall of the outer cap, and supports a lower edge of the side wall of the inner cap.
Regarding claim 10, modified Prater as above further teaches wherein the gripping features are a plurality of ribs (i.e. vertically extending ribs (56); Prater [0026]).
Regarding claim 11, modified Prater as above further teaches wherein an upper surface of the top wall of the inner cap includes a first one-way ratchet ramp, and a lower surface of the upper wall of the outer cap includes a second one-way ratchet ramp, whereby the first one-way ratchet ramp and the second one-way ratchet ramp are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a container, and the first one-way ratchet ramp and the second one-way ratchet ramp allow the outer cap to rotate freely with respect to the inner cap when the outer cap is rotated in an opposite direction unless there is a predetermined amount of contact between the exposed exterior surfaces of the side wall of the inner cap and the thumb of a person rotating the outer cap (Kramer Col. 8 Ln. 18 – Col. 12 Ln. 22).
Regarding claim 12, modified Prater as above further teaches wherein an upper surface of the top wall of the inner cap includes a pair of one-way ratchet ramps, and a lower surface of the upper wall of the outer cap includes a second pair of one-way ratchet ramps, whereby the first pair of one-way ratchet ramp and the second pair of one-way ratchet ramp are engageable with each other to allow the inner cap and the outer cap to be rotated together when the closure is screwed onto a container, and the first pair of one-way ratchet ramp and the second pair of one-see Prater Figs. 14-26).
Regarding claim 14, modified Prater as above further teaches wherein the outer cap has two upper elongate cutout sections disposed opposite one another along the lateral wall, two lower elongate cutout sections disposed opposite one another along the lateral wall, and each upper cutout section associated with a lower cutout section together defining a bridge portion. See MPEP §2144.04(V)(C) or §2144.04(VI)(B)


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1 and 8 above) and further in view of Perry (US 4573598; hereinafter Perry).
Regarding claims 6 and 13, modified Prater as above teaches all the structural limitations as set forth in claims 1 and 8 (respectively), except for wherein the interior surface of the inner cap includes a stop that prevents the inner cap from being over-tightened onto a container (thereby facilitating removal of the closure from a container when pressure from an adult thumb is applied to the surfaces of the exterior surfaces of the sidewall of the inner cap exposed through the upper and lower cutouts of the lateral walls of the outer cap).
	Perry is in the same field of endeavor as the claimed invention, Prater and Kramer, which is a child-resistant closure. Perry teaches a child-resistant closure for a container (10), comprising: an inner cap (15) rotatably retained within an outer cap (25); the inner cap including a top wall and a depending side wall (17) having an interior surface and an exterior surface; and see Perry Fig. 4) that prevents the inner cap from being over-tightened onto a container (thereby facilitating removal of the closure from a container when pressure from an adult thumb is applied to the surfaces of the exterior surfaces of the sidewall of the inner cap exposed through the upper and lower cutouts of the lateral walls of the outer cap; Perry Col. 2 Ln. 3-62 and Figs. 1-4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior surface of the inner cap (of Prater) with a similar stop (as taught by Perry) as an additional security feature (i.e. prevents the removal of the inner cap from the container – prior to the outer cap being installed onto the inner cap).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736